Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 11/1/2021. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Gregory Webb, Reg. No. 59,859, on 11/2/2021.
Please cancel claims 1-19.
Claims 1-19 are canceled.
20.	(Original) A method of wireless communication, comprising:
transmitting, by a user equipment (UE) to a base station (BS), feedback information of the UE; 
receiving, by the UE, an indication of a scheduling duty cycle for the UE, the scheduling duty cycle based on the feedback information of the UE; and

21.	(Original) The method of claim 20, wherein transmitting the feedback information includes transmitting a UE capability report specifying capability information of the UE.
22.	(Original) The method of claim 21, wherein the capability information includes a modulation coding scheme (MCS), a rank indicator (RI), a number of allocated resource blocks (RBs), or a number of allocated symbols that the UE is capable of processing for a transmission. 
23.	(Original) The method of claim 20, wherein transmitting the feedback information includes transmitting UE assistance information (UAI) specifying preference information of the UE.
24.	(Original) The method of claim 23, wherein the preference information includes an MCS, an RI, a number of allocated RBs, or a number of allocated symbols that the UE prefers for processing a transmission.
25.	(Original) The method of claim 20, further comprising:
adjusting, based on the scheduling duty cycle, one or more UE parameters related to a processing clock rate or related to a data buffer size. 
26.	(Original) The method of claim 20, further comprising:
adjusting, based on the scheduling duty cycle, one or more UE parameters related to a power saving mode operation.
27.	(Original) An apparatus comprising:
a transceiver configured to:

receive an indication of a scheduling duty cycle for the UE, the indication based on the feedback information of the UE; and
communicate with the BS, a communication signal based on the scheduling duty cycle.
28.	(Original) The apparatus of claim 27, wherein the transceiver transmits a UE capability report specifying capability information of the UE.
29.	(Original) The apparatus of claim 27, wherein the transceiver transmits a UE assistance information (UAI) specifying preference information of the UE.
30.	(Original) The apparatus of claim 27, further comprising:
a processor that adjusts one or more UE parameters based on the scheduling duty cycle.
31.	(New) The method of claim 1, wherein the communicating the communication signal comprises receiving, from the BS, the communication signal.
32.	(New) The method of claim 1, wherein the communicating the communication signal comprises transmitting, to the BS, the communication signal.
33.	(New) An apparatus, comprising:
means for transmitting, by a user equipment (UE) to a base station (BS), feedback information of the UE; 
means for receiving, by the UE, an indication of a scheduling duty cycle for the UE, the scheduling duty cycle based on the feedback information of the UE; and
means for communicating, by the UE with the BS, a communication signal based on the scheduling duty cycle.

35.	(New) The apparatus of claim 34, wherein the capability information includes a modulation coding scheme (MCS), a rank indicator (RI), a number of allocated resource blocks (RBs), or a number of allocated symbols that the UE is capable of processing for a transmission. 
36.	(New) The apparatus of claim 33, wherein the means for transmitting the feedback information includes means for transmitting, by the UE, UE assistance information (UAI) specifying preference information of the UE.
37.	(New) The apparatus of claim 36, wherein the preference information includes an MCS, an RI, a number of allocated RBs, or a number of allocated symbols that the UE prefers for processing a transmission.
38.	(New) The apparatus of claim 33, further comprising:
means for adjusting, by the UE, based on the scheduling duty cycle, one or more UE parameters related to a processing clock rate or related to a data buffer size. 
39.	(New) The apparatus of claim 33, further comprising:
means for adjusting, by the UE, based on the scheduling duty cycle, one or more UE parameters related to a power saving mode operation.
40.	(New) The apparatus of claim 33, wherein the means for communicating the communication signal comprises means for receiving, by the UE, from the BS, the communication signal.

42.	(New) A non-transitory computer-readable medium having program code recorded thereon for execution by a user equipment (UE), the program code comprising:
code for causing the UE to transmit, to a base station (BS), feedback information of the UE; 
code for causing the UE to receive an indication of a scheduling duty cycle for the UE, the scheduling duty cycle based on the feedback information of the UE; and
code for causing the UE to communicate, with the BS, a communication signal based on the scheduling duty cycle.
43.	(New) The non-transitory computer-readable medium of claim 42, wherein the code for causing the UE to transmit the feedback information includes code for causing the UE to transmit a UE capability report specifying capability information of the UE.
44.	(New) The non-transitory computer-readable medium of claim 43, wherein the capability information includes a modulation coding scheme (MCS), a rank indicator (RI), a number of allocated resource blocks (RBs), or a number of allocated symbols that the UE is capable of processing for a transmission. 
45.	(New) The non-transitory computer-readable medium of claim 42, wherein the code for causing the UE to transmit the feedback information includes code for causing the UE to transmit UE assistance information (UAI) specifying preference information of the UE.

47.	(New) The non-transitory computer-readable medium of claim 42, further comprising:
code for causing the UE to adjust, based on the scheduling duty cycle, one or more UE parameters related to a processing clock rate or related to a data buffer size. 
48.	(New) The non-transitory computer-readable medium of claim 42, further comprising:
code for causing the UE to adjust, based on the scheduling duty cycle, one or more UE parameters related to a power saving mode operation.
49.	(New) The non-transitory computer-readable medium of claim 42, wherein the code for causing the UE to communicate the communication signal based on the scheduling duty cycle comprises at least one of:
code for causing the UE to receive the communication signal from the BS based on the scheduling duty cycle; or
code for causing the UE to transmit the communication signal to the BS based on the scheduling duty cycle.

Claim Interpretation under 35 USC 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.30.07 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, NOT Invoked Despite Presence of “Means” or “Step”
This application includes one or more claim limitations that use the word "means" or "step" but are nonetheless NOT being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, 
Because these claim limitations are NOT being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 33 - 41, these claims recite:
means for transmitting, by a user equipment (UE) to a base station (BS), feedback information of the UE; 
means for receiving, by the UE, an indication of a scheduling duty cycle for the UE, the scheduling duty cycle based on the feedback information of the UE; and
means for communicating, by the UE with the BS, a communication signal based on the scheduling duty cycle.
Regarding dependent claims 34 - 41, these claims recite means-plus-function limitations similar to the limitations of claim 33; therefore the results of the 3-prong analysis would be similar. The 3-prong analysis for claims 33 - 41 is explained below:
(A)	the claim limitation uses the term “means” for performing the claimed function; therefore, the limitations of claims 33 – 41 pass prong A;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” ; therefore, the limitations of claims 33 – 41 pass prong B; and 
(C)	the term “means” or “step” or the generic placeholder is modified by sufficient structure, material, or acts for performing the claimed function: the modifier for "means" is "by a UE" in all means-plus-function limitations of claims 33-41; UE is not a nonce word; therefore, these limitations do NOT pass prong C; and therefore, these claim limitations are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claims 42-49, these claims recite: 42.	(New) A non-transitory computer-readable medium having program code recorded thereon for execution by a user equipment (UE), the program code comprising:
code for causing the UE to transmit, to a base station (BS), feedback information of the UE; 
code for causing the UE to receive an indication of a scheduling duty cycle for the UE, the scheduling duty cycle based on the feedback information of the UE; and
code for causing the UE to communicate, with the BS, a communication signal based on the scheduling duty cycle.
Regarding dependent claims 43 - 49, these claims recite limitations similar to the limitations of claim 42; therefore the results of the 3-prong analysis would be similar. The 3-prong analysis for claims 42-49 is explained below:
(A)	the claim limitations do NOT use the term “means” for performing the claimed function; MPEP 2181 provides, under prong A, a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f); however, the term "code" is absent from the list, and the functions are being performed by a computer having the code; therefore, the limitations of claims 42-49 do NOT pass prong A; and therefore, these claim limitations are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The computer having a code performing the claimed functions is enabled by the specification paragraphs 8, 12, and in detail by paragraphs 100-104 in reference to Fig. 10; therefore the specification does provide enablement to the functional limitations of claims 42-49.

Reasons for Allowance
Claims 20-49 are allowed; the following is an examiner’s statement of reasons for allowance: claim 20, a method claim, is the broadest independent claim.
Claimed "scheduling duty cycle" is defined by the Applicants in par 47 of the specification: "scheduling duty cycle" is the ratio of an active period and a cycle time, where the cycle time is the duration of active time and the sleep time of a device; a ratio is a number between 0 and 1 and does not have a measuring unit; therefore claimed "the scheduling duty cycle based on the feedback information of the UE" would require a reference which calculates such time ratio based on feedback from a user equipment.
Ericsson change request 38.306 CR 0121 rev 1 Current version: 15.5.0: "Corrections to UE Capability definitions", 3GPP TSG-RAN2 Meeting #106 R2-1908357 Reno, USA, 13 – 17 May 2019; Date: 2019-05-17, hereinafter R2-1908357, teaches on page 26 a UE sending feedback on the uplink, "csi-RS-IM-ReceptionForFeedbackPerBandComb", which indicates capabilities of the UE are being transmitted on the uplink; also in page 26 the UE indicates its "maxUplinkDutyCycle", which suggests that a duty cycle may be set based on this parameter sent by the UE.

R2-1908357 addresses the claim requirements for a UE transmitting feedback to on the uplink, the feedback being related to a duty cycle of the UE; R1-1903016 addresses the claim requirements for dimensioning system parameters based on UE feedback; however, no combination of these references would teach or suggest or render obvious a UE which transmits feedback information to a serving base station, which in its turn calculates, based on such feedback information, a scheduling duty cycle ratio for the UE, which is a time ratio between an active period and a cycle time, where the cycle time is the duration of active time and the sleep time of a device; the base station then sends the scheduling duty cycle ratio to the UE, and communicates with the UE based on such ratio, as claimed.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. 


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 20-49 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); regarding claims 42-49, the specification does mention term “non-transitory” in par 80 and 91, but does not redefine this term; therefore, all transitory embodiments are excluded from claims 20-49; therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of mental processes including an evaluation of sending feedback information to a device; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. Par 74 and 75 of the specification describe a solution proposed by the instant application, where a base station determines a duty cycle of a user equipment (UE) based on feedback received from the UE, therefore the determined duty cycle is "customized" in a way that it can meet the UE processing and buffer constraints, and may be directed to meeting UE's power consumption, which therefore represents an improvement over prior art systems.
Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Election with Traverse
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/2021.
Applicant’s election with traverse of Invention II, formed by claims 20-30 in the reply filed on 11/1/2021 is acknowledged. The traversal is on the following grounds, as listed below. This is not found persuasive as explained below. The requirement is still deemed proper and is therefore made FINAL – however an agreement was reached to cancel all non-elected claims.
Argument 1: Applicants argue that there would not be a serious burden on the Examiner if invention I and invention II were considered together. Applicant notes that, with reference to the issue of "different fields of search," MPEP § 808.02 mandates that what "the examiner must show by appropriate explanation" is "[w]here it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s)". Applicant respectfully submits that the Office Action fails to do that, and further that because the claims identified for invention I and invention II include similar limitations, a search for one of the inventions is likely to result in finding art pertinent to the other invention, if any. For example, with respect to the above example provided by the Examiner, claim 1 of Invention I recites "determining, by the BS, a scheduling duty cycle based on the feedback information of the UE," while claim 20 of Invention II recites "receiving, by the UE, an indication of a scheduling duty cycle for the UE, the scheduling duty cycle based on the feedback information of the UE". Applicant 
Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ Argument 2, because: 
Invention I requires "determining, by the BS, a scheduling duty cycle", which is not required by Invention II; this requirement would be met by a reference having a base station determining a duty cycle for the base station itself, or a duty cycle for a core network element.
Invention II requires "receiving, by the UE, an indication of a scheduling duty cycle for the UE", which is not required by Invention I; this requirement would be met by a reference having a UE receiving a duty cycle determined by a core network element, or by a peer UE.
Therefore, a search query for Invention I would have to be different from the search query for Invention II; a reference teaching "determining, by the BS, a scheduling duty cycle" may not teach "receiving, by the UE, an indication of a scheduling duty cycle for the UE", and vice-versa.
Argument 2: Applicants argue that the independent claims of one invention are the inverse of the independent claims of the other invention.
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ Argument 2, because each invention has requirements not recited in the other invention, so a search query for Invention I would have to be different from the search query for Invention II. Even if one Invention were exactly the inverse of the other, a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Primary Examiner, Art Unit 2644